DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on 11/15/2021, is acknowledged.  While Applicants do not explain why and how they traverse, the Examiner kindly reminds Applicants that a complete justification for the national stage (35 U.S.C. 371 practice) Election of Species Requirement was provided for each genus limitation for which a species election is required (see, for example, pages 5-6 in the Election of Species Requirement of 09/16/2021).
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected “dental bone defects” as a species of “dental pulp associated diseases” and “CBD” as a species of “cannabinoid-based composition” of base claim 53.  A prior art search for reference(s) that teach each of these species elections in a method according to base claim 53 did not retrieve prior art.  See “SEARCH 6” in enclosed search notes.
An extended Markush search of “dental pulp inflammation conditions” and “CBD” did retrieve applicable prior art (see obviousness rejection with primary reference “BABINSKI”, below).  See “SEARCH 6” in enclosed search notes.  Therefore, additional Markush searches of “dental pulp associated diseases” and “cannabinoid-based composition” will not be conducted unnecessarily for additional species thereof in/for/during this Office Action in accordance with Markush search practice.
Furthermore, the “SEARCH 6” search results were searched for inventor/assignee/owner names but no double patent references were found.
Furthermore, the instant application’s inventor/assignee/owner names were searched in PALM and PE2E SEARCH Databases but no double patent references were found.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Note that the entire scope of the method of base claim 53 has not yet been searched in accordance with Markush search practice.  Double patent and prior art has only been searched (in accordance with Markush search practice) for Applicants’ elected species:  “dental bone defects” and “CBD” as used in the claim 53 method; and “CBD” and “dental pulp inflammatory conditions” as per claim 53.  Many more rounds of RCE are possible.  Additional Markush searching will not be conducted in After Final.
The elected species and extended Markush searches to date read on claims 53-54, 56-62, 64, and 66-71.
Claims 55, 63, and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 53 that finds prior art against claim 53; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/637,533
This Office Action is responsive to the amended claims of November 15, 2021.
Original claims 53-54, 56-62, 64, and 66-71 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/637,533, filed 02/07/2020, as a national stage entry of PCT/IL2018/050885, International Filing Date: 08/09/2018, which claims Priority from U.S. Provisional Application 62/542,846, filed 08/09/2017.
The instant application does not find support in the U.S. Provisional application.  Therefore, the effective filing date of August 9, 2018 (International Filing Date) has been assigned the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See and remove the “http://” prefix within pages 8 and 10-11.  See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 contains the phrase “such as” followed by “glutaraldehyde and light-cured…”.  As drafted, the “such as” renders the claim 60 undefined (hence rendering claim 60 indefinite) since the artisan does not know whether the limitations following “such as” are merely exemplary or are required limitations of claim 60.
Please strike “such as” and the limitations following it and keep “materials adapted to seal dental tubules” to render moot this rejection.  Additionally, please similarly revise the other two occurrences of “such as” within claim 60 accordingly by deleting all occurrences of “such as” and the exemplary limitations that follow it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53-54, 56, 58-59, 61, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over:
BABINSKI (U.S. 2007/0197509 A1), 
in view of:
CBD (Xie, Yun.  “Killing bacteria with cannabis.”  J. Nat. Prod. (2008).  Accessed 19 Feb 2022.  Available from:  < https://arstechnica.com/science/2008/08/killing-bacteria-with-cannabis/ > ).

The instant claims are drawn to a method of treating or preventing dental pulp inflammatory conditions by administering a therapeutically effective amount of CBD to treat or prevent the inflammatory condition, and wherein the CBD causes a reduction of live bacterial cells.

Determining the scope and contents of the prior art:
	The prior art reference BABINSKI teaches a cannabinoid analgesic (para [0255]) paired with the active compound of the BABINSKI invention (para [0253]) that can be used to treat “dental pulp inflammation conditions” (interpreted as synonymous with “pulpal inflammation” of claim 56), such as impacted teeth (“dentine damage”), dental caries (interpreted as synonymous with “dentine damage” of claim 56), periodontal disease, pulpitis, gingivitis, periodontitis, pain and any combination thereof (para [0275]; rejects claim 56).
	Furthermore, BABINSKI encompasses topical analgesics (rejects claim 58) (see para [0033]).
	The reference CBD teaches that CBD, a type of cannabinoid, has potent antibacterial properties (see page 2 of 2).

Ascertaining the differences between the prior art and the claims at issue:
	Although BABINSKI teaches an invention comprising compounds capable of modulating the activity of gated ion channels (“Abstract”) in combination with cannabinoid analgesic (para [0253]-[0255]) useful to treat the dental pulp inflammation 
	Although the reference CBD teaches that CBD has potent antibacterial properties (see page 2 of 2), it does not teach use of CBD to treat the dental pulp inflammatory disorders of the instant application.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of CBD compositions useful for treating dental pulp inflammatory conditions and possesses the technical knowledge necessary to make adjustments to the compositions to optimize/enhance the pharmacokinetic properties of the CBD compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of CBD and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims 53-54, 56, 58-59, 61, and 64 are prima facie obvious in light of the combination of references BABINSKI and CBD.
	The artisan would be expected before the effective filing date of the claimed invention to use the combination treatment of BABINSKI comprising the cannabinoid 
	The artisan would be motivated to combine the concept of using cannabinoid analgesics to treat painful “dental pulp inflammation conditions” (interpreted as synonymous with “pulpal inflammation” of claim 56), such as impacted teeth (“dentine damage”), dental caries (interpreted as synonymous with “dentine damage” of claim 56), periodontal disease, pulpitis, gingivitis, periodontitis, and stomatitis (per BABINSKI para [0275]) with the concept of CBD (a type of “cannabinoid”) having antibacterial properties (CBD reference page 2 of 2), to arrive at the method of instant claim 53.  
The artisan would expect that said combination would not only act as an analgesic (BABINSKI) but also as an antibacterial agent (CBD reference) in a method to treat dental pulp inflammatory conditions, thereby arriving at a synergistic and more efficacious treatment and streamlined treatment protocol (one CBD agent which simultaneously kills bacteria and numbs pain) that would help increase patient compliance (less pills to take) (rejects claim 61).  Said antibacterial activity of CBD would be expected to help prevent additional caries/cavities (rejects claim 62).  It is expected that a “therapeutically effective amount of CBD” would be administered to elicit the analgesic and antibacterial (interpreted as addressing “wherein said prevention or treatment of dental pulp associated diseases comprises a reduction of live bacterial cells” of base claim 53) results.  This analysis is expected to encompass the “predefined claims 53-54, 58-59, 61, and 64).

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 57, 62, and 66-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 53-54, 56, 58-61, and 64 are not presently allowable as written.
These claim dispositions are currently true based on the Markush search extensions conducted to date.  It is entirely possible that a future Markush search 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625